DISSENT
ANDERSON, Justice
(dissenting).
Today, the court holds that, so long as the city has a reasonable standard for choosing the homes to be searched, city officials can search a home without any suspicion of wrongdoing. The Supreme Court of the United States has held that similar searches do not violate the Fourth Amendment. Camara v. Mun. Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967). The court recognizes that Minnesotans also are protected by Article I, Section 10 of the Minnesota Constitution, but it concludes that our constitution provides no more protection than the Fourth Amendment.
Because I conclude that the search that Golden Valley (the City) seeks to perform would violate Article I, Section 10, I respectfully dissent.1
*170I.
State constitutions “are a separate source of citizens’ rights” and may provide greater protection than the United States Constitution. Kahn v. Griffin, 701 N.W.2d 815, 824 (Minn. 2005). Thus, I begin by addressing Kahn. The parties appear to assume that Kahn provides an exhaustive list of circumstances in which we will interpret the Minnesota Constitution more broadly than the United States Constitution. The court follows suit and applies the Kahn framework to its analysis. But Kahn need not, and should not, be interpreted this way, Kahn itself is not as broad as the court makes it out to be.
In Kahn, we thoroughly reviewed our ease law interpreting the Minnesota Constitution. Id. at 824-28. We acknowledged that “[o]ur approach to interpreting the Minnesota Constitution has evolved over the past century,” Id. at 825. Specifically, we noted that during the late 19th century and the first half of the 20th century, we took a “cautious approach” and generally followed federal interpretations of the United States Constitution. Id. at 826-26. But since the 1970s, we have “exhibited a greater ' willingness” ' to interpret'' the Minnesota Constitution independently. Id. at 827. We concluded that “[i]t is now axiomátic that we can and will interpret our state constitution to afford greater protections of individual civil and political rights than does the federal constitution” because we are the “first line of defense for individual liberties within the federalist system.” Id. at 828 (quoting State v. Fuller, 374 N.W.2d 722, 726 (Minn. 1985)).
We then summarized our case law, stating that when the Minnesota Constitution uses substantially similar language to the United States Constitution, we will interpret the Minnesota Constitution independently if (1) “the United States Supreme Court has made a sharp or radical departure from its previous decisions or approach to the law,” (2) “the Supreme Court has retrenched on Bill of Rights issues,” or (3) “federal precedent does not adequately protect our citizens’ basic rights and liberties.” Id.
But we have never held that this list exhaustively describes the only situations in which we independently interpret our own constitution. To the contrary, Kahn’s description of our “greater willingness” to depart from federal precedent in recent decades suggests that the list simply describes situations in which we have most commonly done so. Indeed, Kahn can be viewed as a response to a perceived retrenchment on Warren Court decisions by later decisions occurring in the Burger and Rehnquist eras. For example, Kahn stated that our willingness to interpret the Minnesota Constitution more broadly than the United States Constitution was “motivated in part by the Supreme Court’s recent willingness to narrow the ambit of the Fourth and Fourteenth Amendments.” Id. at 827. Kahn cited Atwater v. City of Lago Vista, 532 U.S. 318, 121 S.Ct. 1536, 149 L.Ed.2d 549 (2001), and California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991), as examples of the Supreme Court’s narrowing of individual rights since the Warren Court era. Kahn, 701 N.W.2d at 827. Kahn, at least implicitly, assumes that principles announced in decisions by the Warren Court are more consistent with a Minnesota legal tradition that is generally protective of individual rights.
*171In short, nothing in Kahn purports' to limit our ability to analyze our state constitution independently based on its text, structure, and history. In fact, Kahn emphasized that “[o]n all occasions, we will exercise our independent judgment as to how to interpret the Minnesota Constitution.” Id. at 828 (emphasis added); see also Jarvis v. Levine, 418 N.W,2d 139, 147 (Minn. 1988) (explaining our independent responsibility “for safeguarding the rights of [Minnesota] citizens” when “significant state law issues [are] involved,” and deciding a privacy claim “exclusively under Minnesota statutes and our Minnesota Constitution” (citation omitted) (internal quotation marks omitted)).
Because Kahn does' not foreclose our independent consideration of the Minnesota Constitution, I now exercise my constitutional duty to analyze Article I, Section 10⅛ text, structure, and history.2
II.
The lodestar of constitutional analysis is the text of the constitution. Schowalter v. State, 822 N.W.2d 292, 300 (Minn. 2012) (“When resolving a constitutional issue, we look first to the language of the constitution”), We have compared Article I, Section 10 and the Fourth Amendment in various ways, noting that the provisions are “substantially similar,” State v. McMurray, 860 N.W.2d 686, 689 (Minn. 2015), and “textually identical,” State v. Carter, 697 N.W.2d 199, 209 (Minn. 2005). But we have recognized, correctly, that there are differences in punctuation between the two provisions. State v. deLottinville, 890 N.W.2d 116, 122 n.1 (Minn. 2017). Specifically, in the United States Constitution, the warrant clause is separated from the reasonableness clause by a comma; in the Minnesota Constitution, the two .clauses are separated by a semicolon,3 The language of the two provisions is as follows:
The right of the people to be secure in their persons, houses, papers, and effects against unreasonable searches and seizures shall not be violated; and no *172warrant shall issue but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the person or things to be seized.
Minn. Const, art. I, § 10.
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const, amend. IV.
The punctuation differences are significant in a novel way here.4 Previously, we have noted that semicolons join “two clauses that are related in topic but nevertheless [are] independent of one another.” Schroeder v. W. Nat’l Mut. Ins. Co., 865 N.W.2d 66, 70 (Minn. 2015). On the other hand, commas “indicate[ ] the smallest break in sentence structure” and “denote[ ] a slight pause.” The Chicago Manual of Style ¶ 6.18 (15th ed. 2008). Since the 1700s, a comma has been used to signify “a point, by which a period is subdivided into its least constructive parts.” David S. Yel-lin, The Elements of Constitutional Style: A Comprehensive Analysis of Punctuation in the Constitution, 79 Tenn. L. Rev. 687, 715 (2012) (emphasis omitted) (citation omitted) (internal quotation marks omitted). Therefore, basic rules of grammar lead to the conclusion that the semicolon in Article I, Section 10 textually creates two independent requirements in a way that the United States Constitution does not: first, that Minnesotans have a right “to be secure in their persons, houses, papers, and effects against unreasonable searches and seizures” and second, that “no warrant shall issue but upon probable cause,” Minn. Const, art. I, § 10.5
The court attempts to dismiss the semicolon as a mere typographical error. But *17328 states use a semicolon to- separate the warrant clause from the reasonableness clause in their own constitutions. See Ark. Const. art. 2, § 15; Cal. Const. art. I, § 13; Colo. Const, art. II, § 7; Conn. Const. art. I, § 7; Del. Const. art. I, § 6; Ga. Const, art. I, § I, ¶ XIII; Haw. Const, art. I, § 7; Idaho Const. art. I, § 17; Ind. Const. art. 1, § 11; Iowa Const. art. 1, § 8; Kan. Const. Bill of Rights § 15; Ky. Const, art. I, § 10; Me. Const. art. I, § 5; Minn. Const. art. I, § 10; Miss. Const. art. 3, § 23; Mo. Const. art. I, § 15; Neb. Const. art. I, § 7; Nev. Const. art. 1, § 18; N.J. Const. art. I, ¶ 7; N.D. Const. art. I, § 8; Ohio Const, art. I, § 14; Okla. Const. art. II, § 30; Or. Const. art. I, § 9; R.I. Const. art. I, § 6; Tenn. Const. art. I, § 7; Utah Const. art. I, § 14; Vt. Const. ch. I, art. 11; Wis. Const. art. I, § 11. Nine states use a period. See Alaska Const. art. I, § 14; Fla. Const, art. I, § 12; Ill. Const. art. I, § 6; La. Const. art. I, § 5; Mass. Const. pt. 1, § 15, art. XIV; Mich. Const. art. I, § 11; Mont. Const. art. II, § 11; N.H. Const. pt. 1, art. 19; W. Va. Const. art. III, § 6. And, eight use a comma. See Ala. Const. art. I, § 5; N.M. Const. art. II, § 10; N.Y. Const. art. I, § 12; Pa. Const. art. I, § 8; S.C. Const. art. I, § 10; S.D. Const. art. VI, § 11; Tex. Const. art. I, § 9; Wyo. Const. art. 1, § 4. These differences in punctuation cannot be ignored; they must mean something. See State v. Short, 851 N.W.2d 474, 500-01 (Iowa 2014) (noting that the Iowa Constitution uses a semicolon where the United States Constitution uses a comma and concluding that “the semicolon illustrates ... that in order to avoid being declared ‘unreasonable’ or unlawful, under [the Iowa Constitution], a warrant is ordinarily required.”); State v. Ochoa, 792 N.W.2d 260, 268-69 (Iowa 2010) (relying in part on the semicolon separating the warrant clause and the reasonableness clause in the Iowa Constitution to hold that “the Reasonableness Clause cannot be used to override the Warrant Clause,” even though there was “no contemporaneous explanation of the use of the semicolon”). It is farfetched for the court to claim that 28 states have somehow made precisely the same typographical error.6
Furthermore, the word “and” does not change the function of the semicolon. In Article I, Section 10, “and” functions as a copulative conjunction, which “denote[s] addition” and signifies that “[t]he second clause states an additional fact that is related to the first clause.” The Chicago Manual of Style ¶ 5.183. Even the dictionary that the court cites to define “and” also defines it as “in addition to; as well as,” The American Heritage Dictionary of the English Language 66 (5th ed. 2011), meaning that Article I, Section 10 imposes a reasonableness requirement ⅛ addition to the warrant requirement. In short, the court’s attempt to dismiss the semicolon is unavailing, as a matter of both history and grammar.
The administrative search warrant that the City requests in this case violates the independent right of Minnesotans to insist on a warrant supported by probable cause. Article I, Section 10 categorically states that “no warrant shall issue but upon prob*174able cause, .supported by oath or affirmation, and particularly describing the place to be searched and the person or things to be seized.” Minn. Const, art I, § 10. Critically, Article I, Section 10 contains an unambiguous prohibition (i,e,, “no warrant shall issue”) on the issuance of any warrant unless probable cause is present. Therefore, we must determine whether “probable cause” refers to our- historical understanding of the concept or the loose standard articulated by the court that does not require any individualized suspicion.
Probable cause exists when there is a “fair probability that contraband or evidence of a crime will be found in a particular place.” Carter, 697 N.W.2d at 204-05 (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)). Probable cause requires “known facts and circumstances [that] are sufficient to warrant a man of reasonable prudence in the belief that contraband or evidence of a crime will be found.” State v. Lee, 585 N.W.2d 378, 382 (Minn. 1998) (quoting Ornelas v. United States, 517 U.S. 690, 696, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996)). In other words, although “articulating precisely what ... ‘probable cause’ mean[s] is not possible,” id. (quoting Ornelas, 517 U.S. at 695, 116 S.Ct. 1657), it is clear that there must be some reason to suspect that the particular person or place to be searched will contain evidence of a crime or violation—that is, individualized suspicion must be prepent. The City does not even suggest that it meets this standard here.
The court dismisses, entirely too quickly in my view, what I regard as a well-grounded claim by appellants that the kind of warrant at issue here is remarkably similar to general warrants and writs of assistance, the prohibition of which was the primary motivation behind the Fourth Amendment. General warrants, a source of unbridled investigative discretion, specified only an offense and allowed the executing 'officials to determine which people to arrest and what places, to search. Steagald v. United States, 451 U.S. 204, 220, 101 S.Ct. 1642, 68 L.Ed.2d 38 (1981), Similarly, writs of assistance specified the object of the search and allowed officials- to choose where to search for the object. Id. The problem with general warrants “is not that of intrusion per se, but of a general, exploratory rummaging in a person’s belongings,” State v. Miller, 666 N.W.2d 703, 712 (Minn. 2003) (quoting Andresen v. Maryland, 427 U.S. 463, 480, 96 S.Ct. 2737, 49 L.Ed.2d 627 (1976)). They were also objectionable because “they provided no judicial check on the determination of the executing officials that the evidence available justified an intrusion into any particular home.” Steagald, 451 U.S. at 220, 101 S.Ct. 1642.
The supporting affidavit submitted by the City’s inspector shows that, like a general warrant, the search here would be “a general, exploratory rummaging in a person’s belongings,” Coolidge v. New Hampshire, 403 U.S. 443, 467, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). In paragraph 28, the affidavit claims a need for an administrative warrant “to determine whether [the property] complies with the standards set out in Golden Valley City Code § 4.60, other provisions of-the City Code, and state law.” The housing inspector has no idea what violations, if any, of city or state laws he might find in this home; he is simply seeking what amounts to a blanket authorization to rummage through the home as part of his search for any code, statutory, or ordinance violations.7
*175Indeed, the City concedes that it has no particular reason to suspect that the home in question has any code violations and admits that it does not have any individualized suspicion of wrongdoing on thp part of either the landlords or tenants; the City’s sole argument in favor of the warrant is that 3 years have passed since the last inspection. This constitutes probable cause that 3 years have passed since an inspector has last seen the property, but not,probable cause of any wrongdoing or even that a code violation might exist. Under the City’s approach, which the .court adopts, obtaining the administrative search warrant is a mere formality. The issuing judge will simply confirm that the City Code authorizes routine inspections and -that the particular rental unit is due for an inspection. The warrant process approved by the court today is a classic fishing expedition; it is, at a minimum, judicial authorization of a close cousin of the general warrants and writs of assistance that so concerned the drafters of both the United States and the Minnesota Constitutions that they imposed a specific standard for warrants. See Steagald, 451 U.S. at 220, 101 S.Ct. 1642; State v. Jackson, 742 N.W.2d 163, 169 (Minn. 2007) (explaining that provisions of the Fourth Amendment were adopted “in part [as] a reaction to the general warrants ... and the writs of assistance”).
In an effort to get around this barrier, the court concludes that the constitutional requirement of probable cause applies only to criminal investigations and that probable cause means something very different for administrative investigations. All that is required for the latter category, according to the court, is a hybrid general warrant/writ of assistance with a few restrictions attached. There are several, problems with this approach.
First, and perhaps most critically, there is no textual support for differing probable cause standards for administrative and criminal searches. Article I, Section 10 speaks only of probable cause and gives no hint that the standard depends on the type of search conducted. Certainly, the convenience of the government, the very body against which Article I, Section 10 protects, is not a valid basis on which to alter the constitutional standard. See, e.g., State v. Larsen, 650 N.W.2d 144, 150 n.5 (Minn. 2002) (“[E]ase in enforcing the law has never been a sufficient justification for government intrusion.”).
Second, anchoring this new .definition of probable cause in the differences between administrative warrants and criminal warrants has no historical basis. The complex administrative and regulatory framework that exists today was unknown at common law when both constitutions were adopted.8
In any event, - the distinction is likely incorrect. Calling these proceedings civil does not make them so. Violation of the housing code is a misdemeanor, punishable by up to 90 days and a fine of $700. Golden Valley, Minn., City Code ch. 1, § 1.02, subd. 13; ch. 6, § 6.29, subd. 16 (2015). Although many of the responsibilities of *176code compliance are placed on the landlord, tenants also are subject to criminal prosecution for some code violations. See, e.g., 2012 Int’l Prop. Maint. Code §§ 106.3, 106.4, 301.2, 302.1, 305.1, 308.2, 308.3 (Int’l Code Council, Inc. 2011). See also Larsen, 650 N.W.2d at 146 (explaining that a conservation officer’s unannounced entry into fish house with “no reason to suspect a violation of fishing laws” resulted in criminal charges both for a fishing law violation and for drug possession). And, as Professor Philip Hamburger observes, “all government proceedings brought on behalf of the government for penalties or correction have long been considered criminal.” Philip Hamburger, Is Administrative Law Unlawful? 229 (2014).
The City admits that it “has a policy of police presence” for every rental inspection conducted under an administrative warrant and that their presence, of course, raises the possibility of investigation and prosecution of unrelated violations of law. This is not an uncommon practice. See Frank, 359 U.S. at 361, 79 S.Ct. 804 (noting that the city inspector was accompanied by two police officers); Jones v. Wildgen, 450 F.Supp.2d 1265, 1269 (D. Kan. 2006) (stating that police accompanied housing inspectors during the search), aff'd, 244 Fed.Appx. 859 (10th Cir. 2007); State v. Saturno, 322 Conn. 80, 139 A.3d 629, 635 (2016) (stating that the city’s standard policy was to conduct administrative searches with two police officers); Nicole Stelle Garnett, Ordering (and Order in) the City, 57 Stan. L. Rev. 1, 13-19 (2004) (describing housing “sweeps” in which cities have paired housing inspectors with police officers in an effort to reduce crime).9 Even when police do not accompany the housing inspector, evidence discovered during housing inspections has been used to convict the tenant or homeowner of a crime. See, e.g., State v. Wiley, 295 Minn. 411, 205 N.W.2d 667, 669-70 (1973) (affirming a conviction for possession of marijuana when the police investigation was initiated based on a housing inspector informing police that he saw marijuana in the defendant’s garage); State v. Browning, 67 Wash.App. 93, 834 P.2d 84, 85-87 (1992) (reversing convictions for possession of a controlled substance with intent to deliver because the convictions were based on information given to police by a housing inspector who entered the residence without the occupants’ consent).
Because the City does not claim to have individualized suspicion that this particular home contains code violations, the City is requesting a search warrant lacking probable cause. The warrant clause in Article I, Section 10 prohibits issuance of warrants without probable cause10 and thus, I would *177hold that the warrant application must be denied.11
III.
I would also conclude that, separate and distinct from the warrant clause discussed above, the search that the City seeks to perform violates the reasonableness clause in Article I, Section 10. See State v. Burbach, 706 N.W.2d 484, 488-89 (Minn. 2005) (holding that a search was unreasonable under Minn. Const, art. I, § 10).
In analyzing whether searches and seizures violate the reasonableness clause of Article I, Section 10, we balance “the nature and significance of the intrusion on the individual’s privacy interests” against “the gravity of the public concerns [that the search] serves and the degree to which [the search] advances the public interest.” Larsen, 650 N.W.2d at 148. I acknowledge that the City has some strong public health and safety interests at stake here. It is important to ensure that rental units do not contain dangers that might threaten those living in and around the units. But the City’s interest does not outweigh the significant privacy intrusion of the search, particularly when the City has not shown *178that alternative means are inadequate to achieve the City’s interest.
First, the privacy interest is substantial. We have said that “the home is ‘first among equals’ ... representing the ‘very core’ of a person’s constitutional protections” and that privacy rights “are at their apex in one’s own home.” deLottinville, 890 N.W.2d at 120 (quoting Florida v. Jardines, 569 U.S. 1, 133 S.Ct. 1409, 1414, 185 L.Ed.2d 495 (2013)). We have consistently recognized special privacy interests in a home; State v. Eichers, 853 N.W.2d 114, 125 (Minn. 2014) (“[T]he home" is ‘the most private and inviolate (or so we expect) of all the places and things the Fourth Amendment protects’.... ” (quoting Jardines, 569 U.S. at -, 133 S.Ct. at 1418 (Kagan, J., concurring))); McCaughtry v. City of Red Wing, 831 N.W.2d 518, 528 (Minn. 2013) (“A citizen’s private residence is the place where that citizen’s privacy interest is most heightened and our constitutional protections are at their greatest.”); Carter, 697 N.W.2d at 208 (“[A] home [is] where a person’s expectations of privacy are most heightened.”).
In fact, the home has been the standard by which we have compared privacy expectations in other property in evaluating Fourth Amendment and Article I, Section 10 claims. See, e.g., State v. Milton, 821 N.W.2d 789, 799 (Minn. 2012) (noting that there is a reasonable expectation of privacy in a home’s curtilage because “the intimate activity associated with the sanctity of a man’s home and the privacies of his life” extends to this area and “curtilage is so immediately and intimately connected to the home” (citations omitted)); State v. Wiegand, 645 N.W.2d 125, 130-31 n.5 (Minn. 2002) (“[L]ong-standing precedent establishes that the expectation of privacy in an automobile is diminished as compared to a home...,”). For example, in Larsen, we held that individualized suspicion was required to search an ice-fishing house because such houses are “erected and equipped to protect [their] occupants from the elements and often provid[e] eating, sleeping, and other facilities.” 650 N.W.2d at 149. We concluded that although an ice-fishing house is “clearly not a substitute for one’s private dwelling, during the period of occupancy important activities of a personal nature, take place” inside the structure. Id.
Similarly, in Carter we' noted that a person has a substantial, privacy interest in a storage unit because it is “large enough to contain a significant number of personal items and even to conduct some personal activities” inside and “the dominant purpose for such a unit is to store personal effects in a fixed location.” 697 N.W.2d at 210-11. This reasoning applies with added force to a home,' where people store most of their personal effects and conduct their most personal activities.
Second, the intrusion on the privacy of the home is significant here. The search warrant sought would allow the inspector to search the rental unit “to determine compliance with Golden Valley City Code § 4.60.” Section 4;60 adopts by reference the 2012 International Property Maintenance Code with some modifications. Golden Valley City Code § 4.60, subd. 1 (2015). With these modifications, the 2012 International Property Maintenance Code, as adopted by Golden Valley, incorporates by reference the Minnesota Building Code, the Minnesota Fire Code, the Minnesota Mechanical Code, the Minnesota Plumbing Code, and several other similar codes or standards. Golden Valley City Code § 4.60, subd. 2.GG-HH, LL-SS (2015). The International Code makes clear that “[c]ompliance with the referenced standard is necessary for compliance with this code.” 2012 Int’l Prop. Maint. Code at ix.
*179The breadth of the requirements found in the 2012 International Property Maintenance Code is extensive and would allow a search to occur virtually anywhere in the unit. It requires that tenants “keep that part of the structure which they occupy or control in a clean and sanitary condition.” Id. § 305.1. It prohibits “peeling, chipping, flaking or abraded paint” in the unit. Id, § 305.3. It prohibits pest infestation. Id. § 309. It mandates specified room dimensions, window sizes, and ceiling heights. Id. §§ 402-04. It requires minimum room and water temperatures. Id. §§ 505.4, 602.2. It dictates the minimum number of electrical outlets and lights in each room. Id. §§ 605.2, 605.3. It even prohibits disposing of garbage in unapproved disposal facilities or containers. Id. § 308.3. These are just a selected few of the many requirements incorporated into the Golden Valley City Code from other codes that an inspector executing an administrative search warrant will be required to enforce against owners and tenants. It is difficult to conceive of a more invasive search, and it is a search authorized without the traditional protections afforded by the requirement of probable cause.
The intrusion here, authorized by the court’s decision, is greater than other intrusions for which we have required individualized suspicion. For example, in Ascher v. Commissioner of Public Safety, we required individualized suspicion for a brief 2-minute traffic stop to identify drunk drivers. 519 N.W.2d 183, 184 (Minn. 1994). In Carter, we required reasonable, articulable süspicion for a dog sniff of a storage unit. 697- N.W.2d at 212, And in Larsen, we required individualized suspicion for the administrative search of an ice-fishing house to ensure compliance with fishing regulations. 650,N.W.2d at 154. Because Article I, Section 10 requires individualized suspicion for these searches, it also should require individualized suspicion.for administrative inspections of rental-housing units, where the greatest of privacy interests are at stake.12
Third, the City has not shown that other means of achieving its interest would be inadequate. In Ascher, we held that Articlé I, Section 10 prohibits the State from setting up sobriety checkpoints, in which all drivers are stopped in- an effort to identify impaired drivers. 519 N.W.2d at 187. We held that individualized suspicion was required because the State had not shown that it was impractical to develop individualized suspicion or that the roadblock would ‘“significantly help” achieve a higher arrest rate than other 'methods of enforcement. Id. at 186-87., Yet here; the coürt assumes—with no evidence—that no other method of enforcement would achieve acceptable levels of compliance. But other cities have adopted different, less intrusive, methods of enforcement. For example, Richmond, California requires housing inspectors to have “reasonable cause ... to believe that a violation of the Municipal Code or State law exists, on the subject property.” Richmond, Cal., Municipal Code art. VI, ch. 6.40, § 6.40.060(e) (2016). *180Yuma, Arizona allows tenants to elect to not have their home inspected. Yuma, Ariz., City Code tit. 13, ch. 138, § 138-06(F) (2017). When a tenant notifies the city of the tenant’s decision not to have an inspection, the city may not inspect the tenant’s home “unless there- is- probable cause to believe that a violation of the Housing Code exists in the dwelling(s) sought to be inspected.” Id. Brentwood, California requires periodic rental housing inspections, but the inspections are only of the exterior of the home. Brentwood, Cal., Municipal Code tit. 8, ch. 8.44, § 8.44.040 (2017). Perhaps the most obvious solution is to require landlords to allow the city to conduct a rental inspection when the unit is unoccupied between tenant rentals. These simple alternatives suggest that it is premature to conclude, as the court does here, that the City has no alternative methods of enforcement.
Therefore, because the housing inspections infringe on the tenants’ significant privacy interests and alternate means of enforcement are available, I would conclude that under our established balancing test, performing the rental housing inspection at issue in this case without individualized suspicion also violates the reasonableness clause of Article I, Section 10.
IV.
Finally, I turn to the procedures that the court holds district courts must follow when considering petitions for administrative search warrants. In essence, the court requires that tenants receive notice and an opportunity to be heard—although these requirements can be dispensed with if there is a “compelling need.” The court also encourages district courts to impose restrictions on the timing and scope of the warrant. Aside from the complete absence of any of these requirements in either the Fourth Amendment or Article I, Section 10, I lack the court’s optimism about the effectiveness of judicially imposed administrative warrant restrictions. Under the court’s formulation, by definition, the government does not need to allege any individualized probable cause to search. A simple declaration that it is time for a search is enough. And keep in mind the almost limitless scope of the government’s various regulations, which makes it unclear what restrictions a judicial officer could impose in issuing an administrative warrant for a search. Perhaps the court means that a district court could prohibit the inspector from looking in closets—but that cannot be so because closets have walls that might contain cracks and the City’s inspection checklist lists “[hjoles in walls” and “[cjracks or chipping” on walls as items that the inspector must look for. Closets also might contain outlets with faulty electrical wiring that does not comply with the city housing code. Furthermore, the inspector might need to open closet doors to ensure the doors are operable because “[ejvery interior door ... shall be capable of being opened and closed by being properly and securely attached to jambs, headers or tracks as intended by the manufacturer of the attachment hardware.” 2012 Int’l Prop. Maint. Code § 305.6.
Perhaps the court envisions that a district court could prevent the inspector from searching under the tenant’s bed— but, of course, a bed could be placed on top of a hole in the floor or might obscure portions of the wall that need to be searched for cracks because the City’s inspection checklist states that the floor must be “[fjree of cracks/holes/rips etc.” Electrical outlets can be found behind and under beds as well.
Perhaps the court believes that a district court could prevent an inspector from rummaging through kitchen cabinets—but kitchen cabinets could contain evidence of *181insect or rodent infestation. See 2012 Int’l Prop. Maint. Code § 309.1 (“All structures shall be kept free from insect and rodent infestation.”). The code seems to anticipate searching in cabinets because it states: “Flexible cords shall not be used for permanent wiring, or for running through doors, windows, or cabinets,” id. § 605.4 (emphasis added).
Perhaps the court hopes that the district court could at least prevent an inspector from searching a freestanding dresser— but alas, because the housing code contains a minimum square footage requirement for bedrooms based on the number of occupants, see id. § 404.4.1, and a dresser could contain clothing or other items that prove the tenants are violating these occupancy requirements, it is possible that the housing inspector could search through the dresser. But see Platteville Area Apartment Ass’n v. City of Platteville, 179 F.3d 574, 581-82 (7th Cir. 1999) (holding that a housing inspector could not open drawers and closets to look for evidence of violations of maximum occupancy requirements because the warrant did not state with particularity that the housing inspector was searching for violations of that section of the city code, and leaving open the question of whether a warrant that stated such a purpose with particularity would violate the Fourth Amendment reasonableness requirement). In fact, because the Golden Valley City Code requires “[ejvery occupant of a structure [to] dispose of garbage in a clean and sanitary manner by placing such garbage in ... approved garbage containers,” id. § 308.3, the inspector might need to open all unapproved containers to ensure that they do not contain garbage. See Golden Valley City Code § 4.60, subd. 1 (adopting the 2012 International Property Maintenance Code as “a part of this Section as if set out in full herein and [stating that it] shall be referred to as the Golden Valley Property Maintenance Code”); 2012 Int’l Prop. Maint. Code § 308.3 (emphasis omitted).
Furthermore, the procedure that the court envisions presupposes a tenant with the wherewithal, financial and otherwise, to put the government’s planning, zoning, building inspection, and legal departments to the test. The court’s proposed procedures, although well intentioned, illustrate the fundamental flaw of the city’s argument and the court’s decision: the court has to invent procedures to make Golden Valley’s scheme appear to pass constitutional muster. And, the court puts the burden on the tenant to figure out how to prevent the constitutional invasion rather than placing the burden on the government to explain why, using our traditional concepts of probable cause, the court allows the government to burden fundamental privacy rights. Article I, Section 10 does not delegate this authority to the government, and I disagree with the court’s decision to grant this power.13
*182V.
In short, the administrative search warrant that the City seeks violates both the warrant and the reasonableness clauses of Article I, Section 10. Therefore, I respectfully dissent.

. The court notes that no state supreme court has interpreted its state constitution more *170broadly than Camara. Although this observation is correct, it is also incomplete, No state supreme court has interpreted its state constitution more broadly than Camara because no state; -before ours, has directly addressed the issue of whether their state constitution provides more protection than Camara for routine inspections of housing code violations.


. In this case, it is unnecessary to decide whether Kahn correctly analyzed the precedents that it cites. I also note that it is highly doubtful that Kahn could restrict our court, or any future court, from fulfilling its constitutional responsibilities to independently interpret the Minnesota Constitution. See Minn. Const. art. V, § 6. The Supreme Court has told us that it is obligated to respect our interpretations of state law, not the other way around, regardless of any resulting lack of uniformity. See Danforth v, Minnesota, 552 U.S. 264, 280, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008) ("[U]niformity, however, does not outweigh the general principle that States are independent sovereigns with plenary authority to make and enforce their own laws so long as they do not infringe on federal constitutional guarantees.... Nonuniformity is, in fact, an unavoidable reality in a federalist system of government.”); PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 81, 100 S.Ct. 2035, 64 L.Ed.2d 741 (1980) ("Our reasoning .,., however, does not ex proprio vigore limit the authority of the State to exercise ... its sovereign right to adopt in its own Constitution individual liberties more expansive than those conferred by the Federal Constitution.”); United Prairie Bank-Mountain Lake v. Haugen Nutrition & Equip., LLC, 813 N.W.2d 49, 60 (Minn. 2012) (adopting an interpretation of the jury trial right under the Minnesota Constitution that was different from most federal courts’ interpretation of the Seventh Amendment to the United States Constitution). But, as with other Kahn-related issues, this topic can await another day.


. The court asserts that the parties did not raise this argument. But deciding whether the search warrant should issue necessarily requires us to read and interpret the text of the ■ Minnesota Constitution, which is .the document that controls our analysis, to determine the level of suspicion that Article I, Section 10 ■ mandates, particularly when, as hére, the tenants have argued that the Minnesota Constitution provides more protection than the United States Constitution.


. Although previously we have not emphasized this grammatical distinction between the two constitutions, this dispute is our first opportunity to do so. In all of the cases in which we have said that Article I, Section 10 is "textually identical” to the Fourth Amendment, we were addressing searches conducted without a warrant. See McMurray, 860 N.W.2d at 688, 689 n.1; State v. Bartylla, 755 N.W.2d 8, 11-12, 18 (Minn. 2008); Carter, 697 N.W.2d at 202-03, 209; State v. Wiegand, 645 N.W.2d 125, 128-29, 132 (Minn. 2002); In re Welfare of E.D.J., 502 N.W.2d 779, 780-81 (Minn. 1993). Today, for the first time, we authorize the issuance of a warrant under the Minnesota Constitution without satisfying the element of probable cause, at least as that concept has been traditionally understood.


. The historical record is silent on the subject of punctuation in Article I, Section 10 of the Minnesota Constitution. Both the Republican and Democratic drafts of the Minnesota Constitution used commas, but by 1905 the semicolon had appeared in the version of the Minnesota Constitution published in Minnesota Revised Laws, see Minn. Const. of 1857, art. I, § 10 (1905), by 1913 it had appeared in Minnesota General Statutes, see Minn. Const, of 1857, art. I, § 10 (1913), and by 1941 it had appeared in Minnesota Statutes, see Minn. Const, of 1857, art. I, § 10 (1941). These differences are nowhere explained. But what is relevant to our discussion today is that the Minnesota Constitution now has a semicolon and this version of Article I, Section 10 was reaffirmed when voters approved revisions to the Minnesota Constitution in 1974. By 1974 the semicolon had appeared in the Minnesota Constitution for over 60 years and the full text of the proposed revisions to the constitution was published before the 1974 election. See Minn. Const. art. I, § 10; Act of Apr. 10, 1974, ch. 409, 1974 Minn. .Laws 787, 787-820.
In light of this history, the court’s attempt to assert that voters were unaware of the semicolon must be disregarded. Not only is the court's claim a bare assertion, that assertion then raises the issue of what other provisions of the constitution should be ignored because, in the court's judgment, voters were unaware of those provisions.


. That some of these states have not yet discussed these differences in punctuation does not mean that they are irrelevant. It is worth noting that three of the cases cited by the majority involved warrantless searches. See People v. Collins, 438 Mich. 8, 475 N.W.2d 684, 684 (1991); Stpte v. Lloyd, 129 Nev. -, 312 P.3d 467, 468 (2013); Gomez v. State, 168 P.3d 1139, 1141 (Okla. Crim. App. 2007). The remaining case involved a search accompanied by individualized suspicion. See Holbrook v. Knopf, 847 S.W.2d 52, 53 (Ky. 1992) (explaining that the defendants had already been indicted). Therefore, just as the semicolon has not been relevant in our prior decisions, it was not relevant in the decisions cited by the majority because none of them authorized a warrant without individualized suspicion.


. There are many state laws that might apply to landlords and tenants, For example, the Minnesota Building Code incorporates many additional, different codes, all with detailed *175requirements that a landlord or tenant must meet. See Minn. R. 1300.0050 (2015) (listing the Minnesota Building Code, Minnesota Residential Code, Minnesota Conservation Code for Existing Buildings, Minnesota Electrical Code, Minnesota Accessibility Code, Minnesota Mechanical Code, Minnesota Plumbing Code, and 14 other similar codes as chapters of the Minnesota State Building Code).


. It would not be correct, -however, to assert that administrative law is entirely a modern creation, Administrative law, and concerns about the reach of the administrative state, were present in early British common law and were also present at the founding of the Republic. See Philip Hamburger, Is Administrative Law Unlawful? 277-81 (2014) (tracing the history of the development of, and resistance to, administrative law).


. A municipal decision to have police assistance in serving administrative warrants may well be a reasonable and sensible safety precaution from a practical perspective and it is not my point here to criticize that practice. But this difficulty of separating civil law issues from criminal law issues based on the administrative nature of housing-inspection search warrants is additional evidence of the weak rationale for the court’s decision today.


. The court argues that this interpretation of Article I, Section 10 would require a warrant based on individualized suspicion for most administrative inspections. Because the court finds such a result undesirable, it concludes that this interpretation of the constitution could not have been intended by the framers.
We need not decide now whether individualized suspicion would be required in the other contexts that the court mentions. But I note that the best evidence of the intent of the framers is the plain language of the constitution. State ex rel. Gardner v. Holm, 241 Minn. 125, 62 N.W.2d 52, 55 (1954) ("[W]here the language used is clear, explicit, and unambiguous, the language of the provision itself is the best evidence of the intention of the framers of the constitution.”). Because the plain language of Article I, Section 10 is clear, it is unnecessary to consider the statutes from the *17719th and early 20th centuries that the court cites as evidence of the framers’ intent. But even considering these statutes, we have previously recognized that longstanding violations of the constitution are not sufficient to ignore the plain language. See Gardner, 62 N.W.2d at 60 ("No unchallenged exercise of a power not granted to a branch of oür government can serve to confer upon it such power when the clear language of the constitution ... denies to it such power....”). Finally, even if routine nonconsensual inspections are good policy, such policy considerations cannot override the plain text of the constitution. See State v. Lessley, 779 N.W.2d 825, 840 (Minn. 2010) (emphasizing that when interpreting the constitution "the question before us is not whether [a particular interpretation] might be wise policy”).


. The court discusses Camara and Frank and accurately sets out the current state of federal law. But what is not clear from the court’s summary is how much Frank and Camara deviated from the historical understanding of the Fourth Amendment. There is significant scholarly research on this point, noting the Court’s creation of a previously unknown form of administrative warrant. See, e.g., Edwin J. Butterfoss, A Suspicionless Search and Seizure Quagmire: The Supreme Court Revives the Pretext Doctrine and Creates Another Fine Fourth Amendment Mess, 40 Creighton L, Rev. 419, 420 (2007) (“The door to suspicion-less searches and seizures under the Fourth Amendment was opened in the landmark case of Camara ... when the Court for the first time authorized a search without a showing of individualized suspicion.”); Orin S. Kerr, The Modest Role of the Warrant Clause in National Security Investigations, 88 Tex. L. Rev. 1669, 1673 (2010) ("In Camara, the Court overruled Frank and held that a warrant was required for such inspections. But there was a catch; the warrant that was required was unlike any warrant previously known."); David A. Koplow, Arms Control Inspection: Constitutional Restrictions on Treaty Verification in the United States, 63 N.Y.U, L. Rev. 229, 307-08 (1988) ("The major creative act of Camara ... was the articulation of an unprecedented apparatus for authorizing administrative search warrants and subpoenas .... [T]he warrant must be issued by an impartial magistrate, but only upon a showing of a special type of probable cause that merely requires the inspecting agency to demonstrate that it has established rational standards guiding the sequence of inspection, and that the proposed subject of the investigation fits into that scheme.”); Scott E. Sundby, A Return to Fourth Amendment Basics: Undoing the Mischief of Camara and Terry, 72 Minn. L. Rev. 383, 386-87 (1988) (“Prior to Ca-mara .... [although reasonableness sometimes necessitated making an exception for obtaining a warrant, probable cause remained sacrosanct, immune from modification even in the name of reasonableness.”).
The court’s argument that these articles do not cite a case in which individualized suspicion was required for a rental inspection misses the point. The court has failed to cite a single case decided before Camara that authorizes any type of warrant without individualized suspicion.


. The court concludes that the searches in Ascher, Carter, and Larsen were more intrusive than rental housing inspections because Ascher and Carter were criminal searches and Larsen was an unannounced search. As an initial matter, Ascher and Carter are not so easily distinguishable because the presence of code violations can lead to a misdemeanor conviction. See Golden Valley City Code ch. 1, § 1.02, subd. 13; id., ch. 6, § 6.29, subd. 16.
Even so,, the search in Ascher also was significantly briefer than the search proposed here. 519 N.W.2d at 184. The search in Carter, a dog-sniff case, did not even require police to enter the defendant’s storage unit or view the items within it, unlike the search in this case. 697 N.W.2d at 202-03. Finally, the search in Larsen involved an ice-fishing house, which obviously contains fewer personal effects than a home. 650 N,W.2d at 146.


. There is a common misconception that the courts are the only guarantors of our constitutional rights. The reality is more complex. Constitutional rights also are vindicated by legislative and executive action, as well as by individual citizen advocacy. For example, after the United States Supreme Court issued its decision in Kelo v. City of New London, 545 U.S. 469, 125 S.Ct. 2655, 162 L.Ed.2d 439 (2005), governors, legislators, and voters swiftly responded with new legislation and constitutional amendments addressing eminent domain actions. See, e.g., Fla. Const. art. X, § 6(c) (amended in 2006); Mich. Const. art. X, § 2 (amendment ratified in 2006); Miss. Const. art. 3, § 17A (effective in 2012); Nev. Const. art. 1, § 22 (added in 2008); N.H. Const. pt. 1, art. 12-a (added in 2006); Ariz. Rev. Stat. Ann. § 12-1134 (2016) (adopted in 2006); Iowa Code § 6A.22 (2016) (adopted in 2006); Kan. Stat. Ann. § 26-501a (2016) (adopted in 2006); Minn. Stat. § 117.025, subd. 11 (2016) (adopted in 2006).
It is unfortunate that the court has chosen not to recognize that government must have *182probable cause, as that term has long been understood, to search a tenant’s home. But I suspect the court's opinion will not be the last word on this topic.